Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 2018 November 19th fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the foreign patent document DE 102014215721 B3.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "switchable aperture screen" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 

21 recites the limitation "correction optical unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 25 recites the limitation "switchable attenuation element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Steffey et al. (US Patent No. US 20140226145 A1) hereinafter Steffey.

Regarding claim 14, Steffey teaches an optical distance meter (Steffey: element 46 has a payload structure) comprising: 
a transmitter configured to generate an oriented, transmitted beam defining a target axis (Steffey: element 126 is a laser light source. Element 126 will be applied as a transmitter), 
a receiver, configured to capture at least a part of the transmitted beam returning from the target, referred to hereafter as received radiation (Steffey: element 134 for the position detector will be applied as the receiver), and 
a receiving channel, which substantially defines a single capture direction for capturing the received radiation (Steffey: elements 142, 146, and 154 define how to receive the reflected light. Therefore, that general area of optics will be applied as a receiving channel), 
wherein the distance meter is configured to carry out a distance measurement by means of the transmitted beam in: 
a first measuring functionality, in which the distance meter is set for distance measurement on a retroreflective target, and 


wherein the receiving channel is configured such that, for the capture of the received radiation: 
in the first measuring functionality, a first aperture of the receiving channel is set, namely a first free opening of the receiving channel through which the part of the received radiation used for the distance measurement in the first measuring functionality passes (Steffey: page 7 paragraph 57 uses an aperture, 146, to receive the light for a retroreflective target. This aperture is applied as the first aperture), for the diffusely scattering target, 
a second aperture of the receiving channel is set, namely a second free opening of the receiving channel through which the part of the received radiation used for the distance measurement in the second measuring functionality passes, (Steffey: page 7 paragraph 57 uses an aperture, 154, diffusely scattering target. This aperture is applied as the second aperture)
wherein the first aperture is smaller than the second aperture. (Steffey: page 7 paragraph 54 shows that the aperture 154 is larger than aperture 146)
	Steffey, however, does not specifically teach the two functionalities to be separated into two modes.
	Making the two functionalities to become two separates modes, however, is making a component of an invention to be separable and adjustable and is considered obvious by MPEP § 2144.04.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to separate the two functionalities from Steffey into two modes. One of ordinary skill in the art would have been motivated to operate the device from Steffey with two different modes instead of having to run the two modes simultaneously so that it is unnecessary to have two sets of emitters and receivers to distinguish two different targets, and by using only one set of emitter and receiver, space is saved.


wherein the ratio between the area of the first aperture (Steffey: page 7 paragraph 57, element 146) and the area of the second aperture (Steffey: page 7 paragraph 57, element 154) is less than 1 / 10 (Steffey: page 7 paragraph 54 describes the differing radius of the two apertures). 
	Steffey is in the same field of endeavor as the claimed invention. The difference between the Steffey and the instant claims is that Steffey does not teach the exact limitation of 1/10 ratio between the area of the first aperture and the area of the 2nd aperture. However, the difference between Steffey and the claimed invention was a known variation. Specifically, Steffey’s only restriction on the size of the two apertures were that the 2nd aperture is at least as large as the 1st aperture. Further, there were design incentives for implementing the claimed variation. Specifically, smaller first aperture would lead to less material being used and thus less production cost whereas larger second aperture would lead to a higher chance of receiving the reflected light. Therefore, the specific ratio of less than 1/10 between the area of first aperture and the area of 2nd aperture would have been recognized as predictable to one of ordinary skill in the art. 

Claim 15-17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Steffey in view of Winter et al. (US Patent No. US 9791566 B2) hereinafter Winter.

Regarding claim 15, Steffey teaches the optical distance meter according to claim 14 (In rejection made for claim 14) with the receiving channel (Steffey: elements 142, 146, and 154) 
	Steffey, however, fails to teach an attenuation element which is switchable in dependence on carrying out the first and second measuring mode, namely differently present in the first and second measuring mode.
Winter, however, teaches an attenuation element which is switchable (Winter, element 18 in Fig. 1 shows an optics wheel which is rotatable around element 22. The optics wheel 18 has various optical units 17.1-17.6 in Fig. 1, which are used for both transmitting and receiving the beams as described in line 7-24 in column 4. It is described in line 58-64 column 3 that some optics may have diffusive property which would lead to attenuation) in dependence on carrying out the first and second measuring mode, namely differently present in the first and second 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add attenuation element that is movable from Winter to the device in Steffey. One of ordinary skill in the art would have been motivated to make this addition so that for the reflective target, beams reflected within the device and would be ignored.   

Regarding claim 16, Steffey teaches the optical distance meter according to claim 14 (In rejection made for claim 14) with the receiving channel (Steffey: elements 142, 146, and 154) 
Steffey fails to teach a switchable aperture screen defining the first aperture, wherein the switchable aperture screen is configured such that 
the switchable aperture screen is pivoted into the beam path of the receiving channel in the first measuring mode, or 
the screen opening of the switchable aperture screen is settable such that the first aperture is set by means of a first setting and the second aperture is set by means of a second setting. 
Winter, however, teaches a switchable aperture screen defining the first aperture (Winter, element 18 in Fig. 1 shows an optics wheel which is rotatable around element 22. The optics wheel has various apertures which may have optical property or no optical property as shown in line 38-60 column 5), wherein the switchable aperture screen is configured such that 
the switchable aperture screen is pivoted into the beam path of the receiving channel in the first measuring mode, or 
the screen opening of the switchable aperture screen is settable such that the first aperture is set by means of a first setting and the second aperture is set by means of a second setting. (Winter line 61 column 5 – line 11 column 6 shows that the aperture for reflective target and diffusively scattering target are set based on different rotational setting)


Regarding claim 17, Steffey teaches the optical distance meter according to claim 15 (In regards to the rejection made for claim 15) with the receiving channel (Steffey: elements 142, 146, and 154) 
Steffey fails to teach the switchable attenuation element and the switchable aperture screen are arranged on a common adjustment element of the receiving channel and are thus jointly pivoted into the beam path of the receiving channel in the first measuring mode or jointly pivoted out of the beam path of the receiving channel in the second measuring mode, respectively. 
Winter, however, teaches switchable attenuation element (Winter Fig. 1 element 18 in regards to rejection made for claim 15) and the switchable aperture screen (Winter Fig. 1 element 18 in regards to rejection made for claim 16) are arranged on a common adjustment element of the receiving channel and are thus jointly pivoted into the beam path of the receiving channel in the first measuring mode or jointly pivoted out of the beam path of the receiving channel in the second measuring mode, respectively (Winter, line 38-60 column 5 shows that the optics wheel 18 that works as an aperture screen is also an attenuation element as the different apertures may have different optical properties. Therefore, when an attenuation element moves, it means that the aperture screen would also move along with it)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the attenuation element that also works as an aperture screen from Winter to the device described in Steffey so that the aperture screen from Winter would rotate with the attenuation element. One of ordinary skill in the art would have been motivated to make this addition so that only one rotation motion needs to be made for both the aperture screen and the attenuation element instead of having two rotation motions so that control mechanism may become simpler. 


Steffey fails to teach that the transmitter is configured to set the transmitted beam in a defined variable focusing state, wherein: 
in the first measuring mode, a first focusing state of the transmitted beam is set, wherein the transmitted beam has a divergence in the first focusing state, and
in the second measuring mode, a second focusing state of the transmitted beam is set, wherein the transmitted beam substantially has a parallel beam propagation in the second focusing state. 
Winter, however, teaches that the transmitter is configured to set the transmitted beam in a defined variable focusing state (Winter line 56-60, column 2: With the 2nd transmission optical unit, various divergence is possible), wherein: 
in the first measuring mode (Winter line 4-10, column 2 describes that there are generally two modes, and line 36-55 column 2 describes that these modes are for reflective target and scattering target), a first focusing state of the transmitted beam is set, wherein the transmitted beam has a divergence in the first focusing state, and (Winter, line 36-55 column 2: describe that the 2nd transmission optical unit, a scattering optical unit, is placed in the beam path for reflective targets)
in the second measuring mode (Winter line 4-10, column 2 describes that there are generally two modes, and line 36-55 column 2 describes that these modes are for reflective target and scattering target), a second focusing state of the transmitted beam is set, wherein the transmitted beam substantially has a parallel beam propagation in the second focusing state. (Winter, line 36-55 column 2: describe that the 2nd transmission optical unit, a scattering optical unit, is placed out of the beam path, which would lead to beam to be collimated due to the first transmission optical unit, for diffusive targets) 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date to replace the original transmitter from Steffey to variable divergence transmitter and using a diverging beam for a reflective target while using a parallel beam for a diffusive target as described in Winter. One of ordinary skill in the art would have been motivated to make this change to increase the chance of receiving the reflected beam by having a diverging beam for a 

Regarding Claim 24, Steffey teaches the optical distance meter according to claim 14 (In regards to the rejection made for claim 14),
	Steffey fails to teach that the transmitter is configured such that, in the first measuring mode, the transmitted beam has a defined settable beam divergence.
	Winter, however, teaches that the transmitter is configured such that, in the first measuring mode, the transmitted beam has a defined settable beam divergence. (Winter, line 36-55 column 2: describe that the 2nd transmission optical unit, a scattering optical unit, is placed in the beam path for reflective targets. Furthermore, in Winter line 56-60, column 2, the 2nd transmission optical unit can achieve various divergence, meaning that it can have defined settable beam divergence)
	It would have been obvious to someone of ordinary skill in the art before the effective filing date to replace the original transmitter from Steffey to variable divergence transmitter and using a diverging beam for a reflective target as described in Winter. One of ordinary skill in the art would have been motivated to make this change to increase the chance of receiving the reflected beam by having a diverging beam for a reflective target while being able to adjust the beam divergence in order to consider the fact at longer distance, too much divergence will lead to reflected beam being too weak.  

Regarding claim 25, Steffey teaches the optical distance meter according to claim 14 (In regards to the rejection made for claim 14), 
Steffey, however, fails to teach that a transmitting channel of the optical distance meter has a switchable attenuation element.
Winter, however, teaches a transmitting channel of the optical distance meter has a switchable attenuation element. (Winter, element 18 in Fig. 1 shows an optics wheel which is rotatable around element 22. The optics wheel 18 has various optical units 17.1-17.6 in Fig. 1, which are used for both transmitting and receiving the beams as described in line 7-24 in column 4. It is described in line 58-64 column 3 that some optics may have diffusive property which would lead to attenuation.)
.

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steffey in view of Hofbauer et al. (EP 3182159 B1) hereinafter Hofbauer.

Regarding claim 18, Steffey teaches the optical distance meter according to claim 14 (In regards to the rejection made for claim 14)
wherein 
the beam bundle of the received radiation passes through the first aperture in the first measuring mode (Steffey: page 7 paragraph 57 uses an aperture, 146, to receive the light for a reflective target. This aperture is applied as the first aperture.), and
in the second measuring mode, the received radiation passes through the second aperture. (Steffey: page 7 paragraph 57 uses an aperture, 154, to receive the light for a diffusive target. This aperture is applied as the second aperture. It is also described in the same paragraph that the light returning from a diffusive target only goes through the second aperture 154, and not the first aperture 146)
Steffey fails to teach that the beam passing through the first aperture is attenuated through a fixedly arranged attenuation element and that the beam passing through the second aperture is not attenuated by the same fixedly arranged attenuation element. 
Hofbauer, however, teaches that the beam passing through the first aperture is attenuated through a fixedly arranged attenuation element (Fig. 6C element 17) and that the beam passing through the second aperture is not attenuated by the same fixedly arranged attenuation element
Hofbauer, Fig. 6C element 17 and Fig. 8 element 17 shows that at different apertures, different opacity would be present, meaning that the first aperture may be at the location with much opacity whereas the second aperture may be at the location with no opacity. 
Therefore, when this fixedly arranged attenuation element from Hofbauer is added to the device from Steffey to mount the apertures, the beams would be directed to the specific apertures based on the mode the device is in as taught by Steffey in claim 14. Therefore, by adding the fixedly arranged attenuation element from Hofbauer to the device from Steffey, the beams going through the apertures would either be attenuated or not attenuated depending on the mode.
	It would have been obvious for someone of ordinary skill in the art before the effective filing date to add the fixedly arranged attenuation element from Hofbauer to the device in Steffey to mount the apertures from Steffey. One of ordinary skill would have been motivated to do so in order to reduce the chance of reading unnecessary signal namely the light returning from a retroreflective target that was reflected within the device itself.

Regarding claim 20, Steffey teaches the optical distance meter according to claim 14 (In regards to the rejection made for claim 14) with the receiving channel.
	Steffey, however, fails to teach a correction optical unit defining a correction zone of the receiving channel, for compensation of a focusing error during the focusing of parts of the received radiation returning from a distance shorter than a defined close range limit distance onto the receiver, namely wherein parts of the received radiation located in the correction zone are deflected by the correction optical unit onto the receiver. 
	Hofbauer, however, teaches a correction optical unit (Hofbauer paragraph A in page 3 describes a focusing optics called collecting optics) defining a correction zone of the receiving channel, for compensation of a focusing error during the focusing of parts of the received radiation returning from a distance shorter than a defined close range limit distance onto the receiver, namely wherein parts of the received radiation located in the correction zone are deflected by the correction optical unit onto the receiver. (Hofbauer paragraph A in page 3 describes that an optics may be used to focus the received laser beam)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a focusing optics to the receiving channel of the Steffey’s device. One of ordinary skill in the art before the effective filing date would have been motivated to make this addition so that the beams that are out of focus may be read by focusing it back. 

Allowable Subject Matter
Claims 19, 21, and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 19, Steffey teaches a distance meter with a beam splitter, element 132, that sends the beam from the transmitter to be coaxial to the optical axis of the receiving channel.
Steffey, however, fails to teach that the splitter has a partially transparent central zone that works as an attenuation element.
Winter teaches a beam splitting optics, element 34 that splits the transmitted beam and the received beam as shown in Fig. 2, but it does not have an attenuating element built into it.
Hofbauer teaches an attenuation element (In regards to claim 18), but fails to teach that the attenuation element is built onto a splitter.
Based on the configuration of the Winter and Hofbauer, it would be improper hindsight to modify Steffey so that the attenuation element, correction optical unit, and switchable aperture screen is arranged in the receiving channel so that depending on the mode, the attenuated beam is either located in or out of the correction zone. One of ordinary skill would instead be drawn to the configuration of Luthi in which all beams are focused.
Therefore, the combination is considered to be allowable. 

Regarding claim 21, Steffey teaches an optical distance meter in which reflective target and diffusive targets are measured by using apertures (Figure 4, page 7 paragraph 57). Steffey, however, fails to teach the correction optical unit and thus fails to teach where the light is located from the in the correction zone.
Winter teaches a focusing optics (Column 3, line 58-64), switchable aperture screen, and switchable attenuation element, but does not specify the location of relative correction zone. 
Hofbauer teaches both attenuation element (In regards to claim 18) as well as switchable aperture screen (Fig. 6B) and a focusing optics (In regards to claim 20). Hofbauer, however, fails to teach the location of relative correction zone. 

Therefore, the combination of features is considered to be allowable.

Regarding claim 22, Steffey teaches an optical distance meter with a transmitter that may operate in different modes (Steffey page 7, paragraph 57), but it does not suggest the specific range of beam divergence.
Winter teaches a diverging beam (In regards to claim 23 and 24), but does not teach the specific limits of its divergence  
Hofbauer teaches a laser transmitter (element 6, Fig. 1) but does not specify its divergence properties.
Based on the configuration of Winter and Hofbauer, it would be improper hindsight to modify Steffey so that the diverging beam diverges less than five times the receiver side field of vision angle and diverges more than being able to illuminate the first aperture at minimum measurement distance.
Therefore, the combination of features is considered to be allowable.

Discussion of prior arts cited but not applied

Luthi et al. (US Patent No. 10444361 B2) describes a laser tracker capable of switching between measuring a retroreflective target and a scattering target

Grage et al. (US Patent No. 4432640 A) uses a switchable attenuation element in the transmitting channel of an optical distance meter

Yang (US Patent No. US20190187285A1) describe an invention in which a lidar system has focusing on only specific parts of the returned beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:00 AM – 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-4417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 4114  

/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645